UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6297



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TOY BURTRON MADDEN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
94-440-JFM; CA-04-90-JFM)


Submitted:   July 28, 2004                 Decided:   August 13, 2004


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Toy Burtron Madden, Appellant Pro Se. Joyce Kallam McDonald,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Toy Burtron Madden appeals the district court’s order

recharacterizing his mandamus petition as a second and unauthorized

28 U.S.C. § 2255 (2000) habeas motion.*                  We have reviewed the

record   and   find     no    reversible   error   in   the   district   court’s

procedural ruling.            See United States v. Madden, No. CR-94-440-

JFM; CA-04-90-JFM (D. Md. Jan. 21, 2004).                 Accordingly, Madden

cannot appeal from this order unless a circuit judge or justice

issues   a   certificate       of   appealability,      and   a   certificate   of

appealability will not issue absent a “substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A habeas appellant meets this standard by demonstrating that

reasonable jurists would find the district court’s dispositive

procedural     ruling    is    debatable   or   wrong.        See   Miller-El   v.

Cockrell, 537 U.S. 322, 326 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude Madden has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately




     *
      By order filed February 18, 2004, this appeal was placed in
abeyance for Jones v. Braxton, No. 03-6891. In view of our recent
decision in Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004), we no
longer find it necessary to hold this case in abeyance for Jones.

                                      - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -